

EXHIBIT 10.1




NORMAN C. HARBERT
9156 E. Andora Hills Drive
Scottsdale, AZ 85262








March 23, 2007






Via Federal Express




Northern Trust Securities, Inc.
50 South La Salle Street
Chicago, IL 60675
Attn: Kimberly Dietrich





 
Re:
Termination of 10b5-1 Sales Plan between Norman C. Harbert and Northern Trust
Securities, Inc. relating to Hawk Corporation



Dear Sir or Madam:


Please let this letter serve as notice of the termination, effective March 23,
2007, of the Amended and Restated Sales Plan, dated March 22, 2006, between
Norman C. Harbert and Northern Trust Securities, Inc. (the “Plan”), relating to
shares of Class A common stock, par value $0.01 per share (the “Stock”), of Hawk
Corporation (“Hawk”), pursuant to Section E.3. of the Plan. As of the date of
this letter, Hawk’s trading window is open and the undersigned is not aware of
any material non-public information about Hawk and/or the Stock.


If you have any questions, please call Janet St. Cyr at 216-736-7211.


Sincerely,


/s/ Norman C. Harbert


Norman C. Harbert






cc: Marc C. Krantz, Esq.
Janet St. Cyr

